ELECTRONIC RECORD
                                                                                       //*t-it
 COA#             11-14-00185-CR                         OFFENSE:         N/A

 STYLE:           williams, billy wayne                  COUNTY:          Nolan

 COA DISPOSITION:            DISMISSED                   TRIAL COURT:     32nd District Court


 DATE: 08/07/2014                          Publish: NO   TC CASE #:       4736-A




                                  IN THE COURT OF CRIMINAL APPEALS


     STYLE:      WILLIAMS, BILLY WAYNE v.                     CCA #:               tmrt
              PRO       se                   Petition         CCA Disposition:
     FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                              JUDGE:

     DATE:               ltllltt,9/<{                         SIGNED:                           PC:

     JUDGE:             f LA, U*A*si^—>                       PUBLISH:                          DNP:




                                                                      M         5 6"             MOTION FOR

       ffiO f>€           PEim     ;on.
                                                           REHEARING IN CCA IS:          GRfr/OTeb
FORDISCRETIONARY REVIEW                                    JUDGE:                  lllnlZt>/l/
TS     H&fUSifb
                                                                                       ELECTRONIC RECORD

             3   JUB'
                        A<^/t^—
                                                                             Fll P COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS             J
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




4/16/2015                      |gl \£h£ IE!                   COA No, 11-14-00185-CR
WILLIAMS, BILLY WAYNE           f ^cCm^T36^M                                   PD-1199-14
Pursuant to Rule 69.4(a) T.R.A.P?^tfoe>ee.0fAis%eturned to the court of appeals.
                                       ^£aEZ&                             Abel Acosta, Clerk

                             11TH COURT OF APPEALS CLERK
                             SHERRY WILLIAMSON
                             P.O. BOX 271
                             EASTLAND, TX 76448
                             * DELIVERED VIA E-MAIL *